Citation Nr: 0639016	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1966 to 
May 1972 and from July 1993 until December 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified that he injured his neck in a car 
accident while in service in December 1967; and he indicated 
that his neck has bothered him since then and has been 
gradually worsening.  

Service medical records confirm that the veteran was in an 
accident and was hospitalized for a little more than a week 
with a head laceration and a shoulder contusion.  The veteran 
also submitted several color photographs of his car after the 
accident in 1967.  

The veteran's claim was remanded by the Board in January 2006 
for an examination to determine if the veteran had a cervical 
spine disability; and, if so, whether it was related to his 
time in service. 

The veteran underwent a VA examination in March 2006 at which 
it was determined that he had cervical spondylosis with right 
cervical radiculopathy.  However, the examiner failed to 
provide a definitive medical opinion of record as to whether 
it was as likely as not that the veteran's cervical 
spondylosis was a result of his time in service.

The veteran's claim was denied and a supplemental statement 
of the case (SSOC) issued in May 2006.  The veteran 
subsequently attested (in a July 2006 letter) that after 
showing the examiner the SSOC, the examiner stated that he 
had not seen the color photographs of the veteran's December 
1967 car accident, and that if he had, his opinion might have 
been different.  The veteran also reported that the examiner 
suggested he should request another examination.

Given the ambiguity of the examiner's first etiology opinion, 
combined with the veteran's reported conversation with the 
examiner, another remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the examiner who provided the March 2006 
VA examination (or if he is not available 
to another qualified examiner), and ask 
him to fully review it, including 
reviewing the photographs from the 1967 
automobile accident contained in the 
second volume.  The examiner should then 
indicate whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the veteran's cervical 
spondylosis was the result of either his 
military service or something which 
occurred during his military service.  The 
examiner should express his opinion in 
terms of "as likely as not" or "not as 
likely as not."  If the examiner believes 
that an additional examination is 
required, an additional examination should 
be scheduled.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



